Case 1:19-cv-23805-RNS Document 47 Entered on FLSD Docket 12/07/2020 Page 1 of 8



                            United States District Court
                                      for the
                            Southern District of Florida

  Susan Lynne Rohe, Appellant,          )
                                                     Bankruptcy Appeal
                                        )
                                                Case No. 19-23805-Civ-Scola
  v.                                    )
                                            (Consol. Case Nos. 19-cv-23580-RNS,
                                        )
                                                      19-cv23581- RNS)
  Wells Fargo Bank, NA, Appellee.       )
                Order Dismissing Bankruptcy Appeal in Part and
                  Affirming Bankruptcy Court Orders in Part
         Appellant Susan Lynne Rohe complains Appellee Wells Fargo Bank, NA,
  improperly continued to litigate a foreclosure case in state court despite both
  her filing for Chapter 13 bankruptcy and her purported removal of the
  foreclosure case to federal court. She also complains Wells Fargo’s proof of
  claim, filed in her bankruptcy case, based on that foreclosure case, is invalid.
  In this consolidated appeal, Rohe specifically appeals three orders issued by
  bankruptcy court: (1) an August 16, 2019, order (a) denying reconsideration of
  an earlier order granting Wells Fargo relief from an automatic stay so that
  Wells Fargo could pursue the sale of Rohe’s residence as a result of a final
  foreclosure judgment in 2018; (b) denying Rohe’s motion to enforce the
  automatic stay in Florida’s Third District Court of Appeal as moot; and (c)
  overruling Rohe’s objections to Wells Fargo’s proof of claim (Bankr. Ct.’s
  Omnibus Order Denying Recon., Etc. (the “August 16 Omnibus Order”), ECF
  No. 13-6, 289–90) (this appeal was docketed as case number 19-cv-23580); (2)
  an August 26, 2019, order dismissing Rohe’s adversary complaint in which she
  sought to invalidate the 2018 foreclosure judgment and Wells Fargo’s proof of
  claim which was based on that judgment (Bankr. Ct.’s Order Dismissing Adv.
  Compl. Challenging Claim (the “August 26 Dismissal Order”), ECF No. 9-4,
  929–930) (docketed as case number 19-cv-23581); and (3) a September 4,
  2019, order dismissing Rohe’s adversary proceeding in which she attempted to
  remove the appeal pending before the Third District (Bankr. Ct.’s Order
  Dismissing Purported Removal (the “September 4 Dismissal Order”), ECF No.
  16-2, 1207–08) (docketed as case number 19-cv-23805). (Rohe’s Init. Br., ECF
  No. 43.) Wells Fargo maintains Rohe’s consolidated appeals should all be
  dismissed under the doctrine of res judicata because all the rulings at issue
  here were addressed when United States District Court Judge James Lawrence
  King dismissed an all writs petition which Rohe had filed on August 26, 2019,
  just hours before Rohe filed her first appeal in this consolidated case. (Wells
  Fargo’s Mot. to Dismiss, ECF No. 40.) Wells Fargo also argues, to the extent the
  Court does not dismiss Rohe’s appeals, the bankruptcy court’s orders should
Case 1:19-cv-23805-RNS Document 47 Entered on FLSD Docket 12/07/2020 Page 2 of 8



  all be affirmed. (Wells Fargo’s Ans. Br., ECF No. 45.) Both the motion to
  dismiss and Rohe’s appeal have been fully briefed. (Rohe’s Resp. to Mot. to
  Dismiss, ECF No. 41; Wells Fargo’s Reply, ECF No. 42; Rohe’s Reply Br., ECF
  No. 46.) After careful review, the Court finds Wells Fargo’s reliance on claim
  and issue preclusion, with respect to Judge King’s dismissal order, misplaced.
  On the other hand, the Court nonetheless finds many of the issues Rohe raises
  here barred under the doctrine of claims-splitting and the remaining issues
  precluded by the state-court foreclosure litigations. The Court, therefore,
  dismisses Rohe’s appeals in part and affirms the bankruptcy court’s orders in
  part. In so doing, the Court denies Wells Fargo’s motion to dismiss as moot
  (ECF No. 40).

     1. Background
          In 2013, Wells Fargo filed a foreclosure action against Rohe and her
  husband Lee Robert Rohe in state court in Monroe County. (Rohe’s Br., ECF
  No. 43, 19.) The state court entered final judgment in favor of the Rohes in May
  2016, finding Wells Fargo lacked standing as result of an unauthenticated
  signature indorsing the relevant promissory note. (2016 State Court Corr. Final
  Judgment, ECF No. 9-4, 35–39.)
          After rectifying the authentication issue with respect to the promissory
  note, Wells Fargo filed a second foreclosure action in March 2017. (Rohe’s Br.
  at 19.) This time, after a trial, the state court found in favor of Wells Fargo,
  entering an in rem judgment, in December 2018, against the Rohes and
  expressly rejecting the Rohes’ counterclaims of fraud and forgery. (2018 State
  Court Findings and Concs., ECF No. 9-4, 500–06.) In its final judgment, the
  state court found Wells Fargo entitled to $656,959.04 and scheduled an
  auction to sell the property on February 21, 2019. (2018 State Court Final
  Judgment of Foreclosure (the “2018 Judgment”), ECF No. 9-4, 507–11.)
          The Rohes appealed the 2018 Judgment, on January 14, 2019, to
  Florida’s Third District Court of Appeal. (Rohe’s Br. at 18.) While the appeal
  was pending, and less than a week before the scheduled foreclosure sale, Rohe
  filed for bankruptcy, a month later, on February 15, in the United States
  Bankruptcy Court for the Southern District of Florida. (Id. at 19.) As a result of
  Rohe’s bankruptcy filing, the scheduled sale was canceled. (Id.) Rohe’s appeal
  of the 2018 Judgment, however, continued unabated, despite Rohe’s request
  for a stay. (Id. at 19–20.)
          In the meantime, in May 2019, Wells Fargo filed its proof of claim, in
  Rohe’s bankruptcy case, and, thereafter, sought relief from the automatic stay
  in order to proceed with the sale of the Rohes’ property. (Wells Fargo’s Ans. Br.
  at 9.) The bankruptcy court granted Wells Fargo relief from the stay on July 3,
Case 1:19-cv-23805-RNS Document 47 Entered on FLSD Docket 12/07/2020 Page 3 of 8



  2019. (Bankr. Ct. Order Granting Relief from Stay, ECF No. 9-6, 26.) Prior to
  the lifting of the stay, Rohe also objected to Wells Fargo’s claim, setting forth
  several arguments, on June 11, 2019, in support of why she thought the
  bankruptcy court should disallow the claim: Wells Fargo lacked standing and
  failed “to prove transfer of loan due to adjudicated forgery”; there was no proof
  that Wells Fargo acquired the note through merger; the Rohes never borrowed
  any money from Wells Fargo; the 2016 state-court judgment barred Wells
  Fargo’s claim; and the proof of claim is “Illegal Due to Unlawful Fees and
  Expenses; Charging Interest upon Interest and Fraudulent Reference to
  Charges Predating Default Date.” (Rohe’s Am. Objs. to Claim, ECF No. 13-6,
  45–48.)
          In early July, in her bankruptcy case, Rohe asked the court to enjoin
  both the state appellate court and Wells Fargo from moving forward with the
  state-court foreclosure proceedings. (Rohe’s Mot. to Enforce Stay, ECF No. 13-
  6, 66–82.) The bankruptcy court, thereafter, heard argument, on July 30, on
  Rohe’s (1) motion that the court reconsider its order lifting the stay; (2) motion
  to enjoin the appellate court and Wells Fargo from proceeding with Rohe’s
  appeal; and (3) objections to Wells Fargo’s claim. (Wells Fargo’s Ans. Br. at 10.)
  The bankruptcy court summarily denied Rohe’s two motions and overruled her
  objections in the August 16 Omnibus Order. (Aug. 16 Omnibus Order at 289–
  90.)
          In the meantime, Rohe had filed two adversary complaints: one, on June
  27, in which she challenged Wells Fargo’s claim “on the basis that [it]
  contained false statements and material omissions of key documents” (Rohe’s
  Br. at 20); and the other, on July 14 in which Rohe purportedly “removed” her
  pending state appellate case to bankruptcy court (Id. at 21). The bankruptcy
  court readily dismissed both adversary complaints, one in an order on August
  26 and the other, less than two weeks later, on September 4. (Aug. 26
  Dismissal Order at 929–30; Sep. 4 Dismissal Order at 1207–08.)
          Shortly after the bankruptcy court dismissed Rohe’s first adversary case,
  Rohe filed a “Petition for Writ of All Writs,” against Wells Fargo, which was
  assigned to Judge King in Civil Case No. 19-cv-10140-JLK. In that petition,
  Rohe complained the state appellate court continued to proceed with her
  appeal (1) despite her attempt to remove her appeal to bankruptcy court; and
  (2) in violation of her right to an automatic stay as a result of her bankruptcy
  filing. (Rohe’s Pet., ECF No. 40-4.) Ultimately, through her petition, Rohe asked
  Judge King to (1) declare the Third District’s decision affirming the 2018
  Judgment void; (2) declare the state court’s order rescheduling her foreclosure
  sale void; and (3) award her damages against Wells Fargo for violating the stay
  and continuing to litigate in state court after Rohe “removed” her appeal to
Case 1:19-cv-23805-RNS Document 47 Entered on FLSD Docket 12/07/2020 Page 4 of 8



  bankruptcy court. (Id. at 17.) Judge King dismissed Rohe’s case, on September
  19, 2019, with prejudice, under the Rooker-Feldman doctrine. (J. King’s Order,
  ECF No. 40-5.)
         Rohe’s three appeals in this consolidated action followed shortly after the
  filing of her all writs petition.

      2. Discussion
         As described above, Rohe appeals three bankruptcy-court orders through
  this consolidated case: one order that (1) declined Rohe’s request to impose her
  automatic bankruptcy stay on Wells Fargo’s participation in state-court
  proceedings and (2) overruled her objections to Wells Fargo’s claim; and two
  orders dismissing her adversary complaints against Wells Fargo. The Court
  finds much of Rohe’s appeal duplicative of claims she raised in her all writs
  petition before Judge King. The Court finds the remaining issues precluded
  because they have been previously litigated by the parties in state court.

      A. Duplicative Issues in Rohe’s Federal Cases
          Wells Fargo argues, in fairly broad strokes, that the entirety of Rohe’s
  consolidated appeal should be dismissed under the doctrine of res judicata
  with respect to her all writs petition. But Wells Fargo has failed to adequately
  explain how these two federal cases—the instant appeal and the all writs
  litigation—actually fit into that doctrine. For example, for claim preclusion to
  apply, there must have been, among other requirements, “a final judgment on
  the merits.” Citibank, N.A. v. Data Lease Fin. Corp., 904 F.2d 1498, 1501 (11th
  Cir. 1990). Although Judge King entered an order dismissing Rohe’s all writs
  petition, with prejudice, the dismissal was based on a lack of subject-matter
  jurisdiction, under the Rooker-Feldman doctrine. (J. King’s Order at 2.) So,
  even if that order is properly considered a final judgment, Wells Fargo has
  provided no support that would justify a finding that Judge King’s dismissal
  was based on the merits. 1



  1Misleadingly, Wells Fargo cites Njau v. Harford County to support its position, contending the
  court there applied res judicata to a “second federal suit raising claims that could have been
  raised in [an] earlier suit, after the first federal suit was dismissed on Rooker-Feldman
  grounds.” (Wells Fargo’s Reply at 3 (citing Njau v. Harford County, CV ELH-15-00049, 2015 WL
  7352215 (D. Md. Nov. 19, 2015)).) Wells Fargo omits two key points, however, about that case.
  To begin with, the prior federal case had been dismissed on two alternative grounds: Rooker-
  Feldman and res judicata. Second, the court in Njau also relied on a prior state-court case, in
  addition to the prior federal case, noting that the state court “specifically addressed the merits
  of [the] plaintiff’s claim.” Id. at * 11 (emphasis added here). The Njau case, then, cannot
  support Wells Fargo’s apparent contention that Judge King’s order was a decision “on the
  merits.”
Case 1:19-cv-23805-RNS Document 47 Entered on FLSD Docket 12/07/2020 Page 5 of 8



         Similarly, for issue preclusion to apply, “the issue at stake must be
  identical to the one involved in the prior litigation,” “the issue must have been
  actually litigated in the prior litigation,” and “the determination of the issue in
  the prior litigation must have been a critical and necessary part of the
  judgment in that earlier action.” In re Halpern, 810 F.2d 1061, 1064 (11th Cir.
  1987). Wells Fargo’s presentation is far too conclusory to establish these three
  elements. Wells Fargo simply describes the three orders Rohe appeals here and
  then summarily asserts that Rohe attempted “to challenge these bankruptcy
  court rulings through [her all writs] petition with the expressly stated purpose
  of obtaining ‘immediate relief’ from the bankruptcy court orders.” (Wells Fargo’s
  Mot. at 3.) Further, Judge King’s dismissal order does not specifically identify
  the precise issues Rohe now raises on appeal as having been actually litigated
  and critical and necessary to the dismissal. In short, Wells Fargo has not come
  even close to meeting its rigorous burden of establishing the application of
  issue preclusion. See Crowley Mar. Corp. v. Nat’l Union Fire Ins. Co. of
  Pittsburgh, PA, 931 F.3d 1112, 1129 (11th Cir. 2019) (noting the requirement
  that issue preclusion extends only to an issue “actually litigated” is “enforce[d] .
  . . with rigor”); Kaspar Wire Works, Inc. v. Leco Eng’g & Mach., Inc., 575 F.2d
  530, 536 (5th Cir. 1978) 2 (“It is insufficient for the invocation of issue
  preclusion that some question of fact or law in a later suit was relevant to a
  prior adjudication between the parties; the contested issue must have been
  litigated and necessary to the judgment earlier rendered.”).
         On the other hand, Rohe does not get a pass simply because her
  consolidated appeals do not fit neatly into either claim or issue preclusion.
  Instead, “it is well settled that a plaintiff may not file duplicative complaints
  in order to expand their legal rights.” Vanover v. NCO Fin. Servs., Inc., 857 F.3d
  833, 841 (11th Cir. 2017). This concept, referred to as claim-splitting, “is an
  offshoot of res judicata that is concerned with the district court’s
  comprehensive management of its docket, whereas res judicata focuses on
  protecting the finality of judgments.” O’Connor v. Warden, Florida State Prison,
  754 Fed. App’x 940, 941 (11th Cir. 2019) (cleaned up). 3 In evaluating whether
  a case is duplicative of another, a court must find “(1) mutuality of the parties
  and their privies, and; (2) whether separate cases arise from the same
  transaction or series of transactions.” Id. (cleaned up). To determine whether
  “successive causes of action arise from the same transaction or series of

  2The Eleventh Circuit has adopted, as binding precedent, all decisions of the former Fifth
  Circuit handed down prior to close of business on September 30, 1981. Bonner v. City of
  Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
  3 The Court uses “(cleaned up)” to indicate internal quotation marks, alterations, or citations

  have been omitted from quotations. See, e.g., Durham v. Rural/Metro Corp., 955 F.3d 1279,
  1285 (11th Cir. 2020).
Case 1:19-cv-23805-RNS Document 47 Entered on FLSD Docket 12/07/2020 Page 6 of 8



  transactions,” a court looks at whether “the two actions are based on the same
  nucleus of operative facts.” Vanover, 857 F.3d at 842. Certainly, the first
  element is satisfied here: Rohe initiated both the petition and the appeals and
  Wells Fargo is the sole opponent named in each case. Additionally, as
  explained in more detail, below, the Court has no difficulty in concluding that
  much—although not all—of what Rohe raises here, in these appeals, is
  duplicative of what she simultaneously presented in her all writs petition.
         First, in appealing the bankruptcy court’s August 16 Omnibus Order,
  Rohe, seeks, among other things, reversal of the bankruptcy court’s decision to
  afford Wells Fargo stay relief and its refusal to otherwise enforce the automatic
  stay. (Rohe’s Init. Br. at 15–16.) Rohe’s petition, similarly, also focused on the
  lack of enforcement of the stay: she argued that both the Third District’s order,
  affirming the state court’s foreclosure judgment, and the ensuing lower state
  court’s order, reinstating the foreclosure sale, “should be deemed void.” (Rohe’s
  All Writs Pet. at 14–15.) Ultimately, when the bankruptcy court granted Wells
  Fargo stay relief and refused to grant Rohe’s motion to force the state court to
  abide by the stay, Rohe sought a way around those orders by (1) first filing her
  all writs petition and then (2) filing her appeals. At bottom, the Court readily
  finds that both matters arise from the same nucleus of operative facts.
         Next, in appealing the bankruptcy court’s September 4 order, Rohe seeks
  a reversal of the bankruptcy court’s decision to dismiss her attempted removal
  of her appellate case from the Third District to the bankruptcy court. (Rohe’s
  Init. Br. at 18.) In doing so, she asks the Court to find all the orders issued by
  the state courts, at both the appellate and trial level, during the period of her
  automatic stay, void ab initio. (Id.) Similarly, in her petition, Rohe complained
  that “the state court lacked jurisdiction to proceed with [her] action after her
  July 15[] removal.” (Rohe’s Pet. at 17.) Although the bankruptcy court had not
  yet issued its order of dismissal at the time Rohe filed her petition, the Court
  finds that her appeal here nonetheless ultimately arises from the same nucleus
  of operative facts: she complains Wells Fargo, and the state courts, violated her
  rights by proceeding with her foreclosure case despite her attempt to remove
  the case to federal court.
         Accordingly, in exercising its discretion to do so, the Court dismisses,
  with prejudice, that aspect of Rohe’s appeal of the August 16 Omnibus Order
  that complains about the bankruptcy court’s treatment of her automatic stay
  as well as her appeal of the September 4 Dismissal Order in its entirety.
  Vanover, 857 F.3d at 837, 842–43 (affirming dismissal of case, with prejudice,
  for claim splitting where “the factual bases for both lawsuits are related in
  time, origin, and motivation, and they form a convenient trial unit, thereby
  precluding [the plaintiff] from splitting . . . claims among the lawsuits”).
Case 1:19-cv-23805-RNS Document 47 Entered on FLSD Docket 12/07/2020 Page 7 of 8



         On the other hand, the Court does not find that aspect of Rohe’s appeal
  of the August 16 Omnibus Order that addresses her objection to Wells Fargo’s
  proof of claim or her appeal of the dismissal of her adversary complaint
  challenging Wells Fargo’s claim, to be duplicative of any claim presented in her
  all writs petition. While she mentions these issues in the fact section of her
  petition, she never directly challenges either of those orders. And while Rohe’s
  dispute regarding Wells Fargo’s claim is certainly related to her other
  grievances, it is distinct enough that the Court does not find it necessarily
  arises out of the same transaction or series of transactions as set forth and
  argued in her all writs petitions. Accordingly, the Court declines to exercise its
  discretion to dismiss her appeal of those matters on the basis of claims
  splitting.

      B. Duplicative Issues in Rohe’s Federal Appeals and the State Case
         Once again, though, this does not mean Rohe’s remaining claims are
  viable. Wells Fargo’s proof of claim in Rohe’s bankruptcy case is based on the
  2018 Judgment against the Rohes. Rohe’s appeals of the bankruptcy court’s
  orders with respect to that claim hinge on her contention that the 2018
  Judgment is invalid. These issues are plainly barred, however, on the basis of
  issue preclusion.
         Wells Fargo’s entitlement to the foreclosure judgment was litigated
  against Rohe in state court, where a final judgment was rendered after a trial.
  That 2018 judgment was then affirmed on appeal. Underpinning all of Rohe’s
  objections to Wells Fargo’s claim is that very judgment. 4 Rohe’s arguments to
  the contrary—that the bases of her objections to the proof of claim were never
  litigated in the state court—are unavailing. For example, she identifies the
  following as her objections to Wells Fargo’s claim: Wells Fargo’s lack of
  standing; Wells Fargo’s failure to prove that the loan was transferred “due to
  adjudicated forgery in state court”; there has been “no proof of acquisition of
  note through merger”; the indorsement was forged; the lawful lienholder
  remains Union Federal Bank of Indianapolis; Rohe never borrowed money from
  Well Fargo; Wells Fargo’s claim is precluded as a result of the 2016 state court
  final judgment, dismissing Wells Fargo’s first foreclosure case; and unlawful
  fees, expenses, and interest listed in the “mortgage proof of claim.” (Rohe’s Am.
  Objs., ECF No. 13-6, 45–47 (cleaned up).) Every single objection challenges the


  4 Rohe’s objection that any form of res judicata is inapplicable because her appeal of the 2018
  Judgment was still pending when she filed her case is unavailing. Res judicata principles apply
  regardless of whether a final judgment is the subject of an appeal. CCB, LLC v. BankTrust, 552
  Fed. App’x 963, 965 (11th Cir. 2014) (“Under Florida law, a judgment entered by a court of
  competent jurisdiction has preclusive effect notwithstanding a pending appeal.”)
Case 1:19-cv-23805-RNS Document 47 Entered on FLSD Docket 12/07/2020 Page 8 of 8



  propriety of the 2018 Judgment. Every issue raised was litigated and resolved
  through the state foreclosure action.
         After careful review, the Court finds (1) the issues at stake here are
  identical to the ones decided in the state court; (2) these issues were actually
  litigated in the state court; and (3) the state court’s determination of these
  issues were critical and necessary parts of the judgment in the state court. See
  In re Mohorne, 08-60035-CIV, 2008 WL 11333542, at *4 (S.D. Fla. Apr. 30,
  2008) (Gold, J.) (applying issue preclusion where an appellant bankruptcy
  debtor sought to “relitigate the issue of whether [certain] properties were
  subject to [a] foreclosure” that had been “decided by the state court” and where
  that “determination was a necessary part of the state court’s order, the issue
  was actually litigated in that case” and “both [the debtor appellant] and
  [a]ppellee [b]ank were parties to the state court action”). The Court thus affirms
  that portion of the bankruptcy court’s August 16 Omnibus Order overruling
  Rohe’s amended objections to Well Fargo’s proof of claim and the bankruptcy
  court’s August 26 order dismissing, with prejudice, Rohe’s adversary
  complaint, challenging that claim. See In re MacQuarrie, 6:14-BK-13112-KSJ,
  2017 WL 4158337, at *2 (Bankr. M.D. Fla. Sept. 18, 2017) (dismissing
  adversary proceeding, with prejudice, based on res judicata regarding a final
  judgment of foreclosure).

     3. Conclusion
        As set forth above, the Court dismisses the claims Rohe raises in her
  appeals that are duplicative of the issues set forth in her all writs petition
  before Judge King. The Court affirms the bankruptcy court’s orders, in part,
  as to her remaining claims. Accordingly, the Court denies Wells Fargo’s motion
  to dismiss as moot (ECF No. 40).
        Accordingly, the Clerk is directed to close this case. Further, based on
  the Court’s order, the need for oral argument has been obviated. The hearing
  previously set for January 9, 2020, then, is canceled. Finally, the Court also
  denies any pending motions as moot.
        Done and ordered, at Miami, Florida, on December 7, 2020.

                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
